Opinion by
Reeder, J.,
After the death by reason.of which these minor children were entitled under the rule of the defendant corporation to the payment of $250 they returned to Hungary. The defendant after inquiry discovered where the children were residing, and transmitted through the consul of Austro-Hungary the money to the orphans’ court in Hungary having jurisdiction of their persons and estate. After their return to Hungary and after the money liad been paid by the defendant corporation the plaintiff was appointed guardian by the orphans’ court of Allegheny county of these children no longer within the jurisdiction of said court. The plaintiff now seeks to recover from the defendant this same amount a second time. There being-no creditors, legatees or heirs within this state, for the purpose of protecting whom the various acts of assembly were passed, there can be no application of any of their provisions to the case now under consideration. This case is ruled by Gray’s Appeal, 116 Pa. 256.
Judgment affirmed.